 1
     Grant L. Cartwright, Esq. (SBN 030780)
 2   Andrew A. Harnisch, Esq. (SBN 024957)
     MAY, POTENZA, BARAN & GILLESPIE, P.C.
 3   201 North Central Avenue, 22nd Floor
     Phoenix, AZ 85004-0608
 4   Telephone: (602) 252-1900
     Facsimile: (602) 252-1114
 5   Email: gcartwright@maypotenza.com
            aharnisch@maypotenza.com
 6
     Attorneys for Debtor
 7
                            UNITED STATES BANKRUPTCY COURT
 8
                                     DISTRICT OF ARIZONA
 9
     In re:                                           Chapter 11 Proceedings
10
     ARCTIC CATERING, INC.                            Case No. 2:18-bk-13118-EPB
11
                          Debtors.
12                                                    AMMENDED NOTICE OF FILING
                                                      FIRST    APPLICATION   FOR
13                                                    PAYMENT OF FEES AND COSTS
                                                      AND NOTICE OF BAR DATE FOR
14                                                    OBJECTIONS THERETO
15
16            NOTICE IS HEREBY GIVEN that May, Potenza, Baran & Gillespie, P.C.
17   (“MPBG”), counsel for Debtor Arctic Catering, Inc. (“Debtor”), has filed its First
18   Application for Payment of Fees and Costs (“Application”) [DE 147] in the above-
19   captioned proceeding.
20            NOTICE IS FURTHER GIVEN that pursuant to Local Bankruptcy Rule 9013-
21   1(k)(1)(C), if no written objection is filed with the Court and a copy thereof served upon
22   May, Potenza, Baran & Gillespie, P.C., 201 N. Central Avenue, 22nd Floor, Phoenix,
23   Arizona 85004 within TWENTY-ONE (21) DAYS of service of this Notice, the Order
24   approving the Application may be entered without a hearing. If a party in interest timely
25   objects to the Application and requests a hearing, the matter will be placed on the Court’s
26   calendar. Only those objecting and parties in interest will receive notice of the hearing.
27            NOTICE IS FURTHER GIVEN that the Application and supporting papers are
28   available for review at the Clerk’s office, U.S. Bankruptcy Court, 230 North 1st Avenue,
     Suite 101, Phoenix, AZ 85003, and a copy may be inspected by any party in interest by
 Case 2:18-bk-13118-EPB      Doc 149 Filed 03/01/19 Entered 03/01/19 17:14:46            Desc
                              Main Document    Page 1 of 3
 1   accessing the United States Bankruptcy Court for the District of Arizona Document Filing
 2   System at http://ecf.azb.uscourts.gov or a copy may be obtained from MPBG at the
 3   address appearing upon this pleading.
 4         DATED this 1st day of March, 2019.
 5                                           MAY, POTENZA, BARAN & GILLESPIE,
 6                                           P.C.

 7
                                             By s/ Grant L. Cartwright
 8                                             Grant L. Cartwright
                                               Andrew A. Harnisch
 9                                             Attorneys for Debtor
10   COPY of the foregoing mailed or emailed*
     on March 1, 2019, to:
11
12   Carolyn J. Johnsen*
     DICKINSON WRIGHT PLLC
13   1850 N. Central Avenue, Suite 1400
14   Phoenix, AZ 85004
     cjjohnsen@dickinsonwright.com
15   Attorneys for Liquid Capital Exchange, Inc.
16
     Michael R. King*
17   Kevin J. Blakley*
     Gammage & Burnham P.L.C.
18   Two North Central Avenue, 15th Floor
19   Phoenix, Arizona 85004
     mking@gblaw.com
20   kblakley@gblaw.com
     Attorneys for Food Services of America, Inc.
21
22   Larry Watson*
     Office of the U.S. Trustee
23   230 North First Avenue, Suite 204
24   Phoenix, Arizona 85003
     Larry.Watson@usdoj.gov
25
     Steven N. Berger*
26
     ENGELMAN BERGER, P.C.
27   3636 North Central Avenue, Suite 700
     Phoenix, Arizona 85012
28
 Case 2:18-bk-13118-EPB     Doc 149 Filed 03/01/19 Entered 03/01/19 17:14:46        Desc
                             Main Document    Page
                                                2 2 of 3
 1   snb@eblawyers.com
     Attorneys for Equity Holders
 2
 3   Scott P. Vaughn*
     McGuire Woods LLP
 4   201 N. Tryon Street, Suite 3000
     Charlotte, NC 28202
 5
     svaughn@mcguirewoods.com
 6
     Carl Doré, Jr.*
 7   Doré Law Group, P.C.
 8   17171 Park Row, Suite 160
     Houston, Texas 77084
 9   carl@dorelawgroup.net
     Attorneys for Stallion Rockies, Ltd.
10
11   Jody Corrales*
     DeConcini McDonald Yetwin & Lacy, P.C.
12   2525 E. Broadway Blvd., Ste. 200
13   Tucson, AZ 85716
     jcorrales@dmyl.com
14   Attorneys for PJK Food Service LLC
     d/b/a Keany Produce & Gourment
15
16   Steven D. Jerome*
     Emily Gildar Wagner*
17   Snell &Wilmer, LLP
18   One Arizona Center
     400 E. Van Buren St., Ste. 1900
19   Phoenix, AZ 85004-2202
     sjerome@swlaw.com
20
     ewagner@swlaw.com
21   Attorneys for Triple B Corporation
     d/b/a Charlie’s Produce
22
23   Master Mailing Matrix

24   By: /s/ Elizabeth Luna
25
26
27
28
 Case 2:18-bk-13118-EPB       Doc 149 Filed 03/01/19 Entered 03/01/19 17:14:46   Desc
                               Main Document    Page
                                                  3 3 of 3
